
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.73



PROMISSORY NOTE


U.S.$2,000,000.00       March 11, 2004
New York City, New York

FOR VALUE RECEIVED, the undersigned, MELVYN BLUM, an individual residing at
1 Central Park West, Apartment #27G, New York, New York 10023 ("Payor"), hereby
promises to pay to VORNADO REALTY TRUST, a Maryland real estate investment trust
("Payee"), or its order, at its principal offices located at 888 Seventh Avenue,
New York, New York 10019, the principal amount of TWO MILLION DOLLARS
($2,000,000.00). Interest shall accrue on this Note at the rate per annum
(calculated on the basis of the number of days lapsed since the last payment)
equal to 1.57% and accrued and unpaid interest shall be due and payable
quarterly in arrears on the tenth day following the then current calendar
quarter, until the principal amount of this Note and all accrued interest hereon
shall have been paid in full.

        Interest due on this Note shall be calculated on the basis of a 365-day
year for the actual number of days elapsed during the applicable period. Any
payment required to be made hereunder on a day which is not a business day shall
due and owing on the first business day thereafter. Failure by the Payor to pay
any sum due hereunder when due and payable which has not been cured by the Payor
within 30 days following actual receipt of written notice given by the Payee
shall constitute an event of default under this Note and the Payee may, at its
sole option exercised by notice to the Payor, declare the entire outstanding
principal balance hereof, together with all unpaid interest accrued hereon, to
be immediately due and payable in full. Upon the occurrence of an event of
default hereunder, the Payee may exercise all rights and remedies available to
it hereunder or otherwise.

        The principal amount hereof and all accrued and unpaid interest hereon
shall be due and payable on the Maturity Date (as defined below). For purposes
of this Note, the term "Maturity Date" shall mean the earliest of (i) 30 days
from the Date Payor ceases to be employed by Payee, (ii) The Date Payor is
terminated for cause and (iii) March 10, 2007. The Payor shall have the right to
prepay all or any portion of the amounts evidenced by this Note at any time
without premium or penalty; provided, however, such prepayment shall include all
interest accrued and unpaid hereunder as of the date of such prepayment.

        Failure by Payor to pay any sum due hereunder when due and payable which
has not been cured by Payor within 30 days following actual receipt of written
notice given by Payee, or the occurrence of an event of default under any of the
documents, relating to the indebtedness evidenced by this Note shall constitute
an Event of Default under this note and Payee may, at its sole option exercised
by notice to Payor, declare the entire outstanding principal balance hereof,
together with all unpaid interest accrued hereon, to be immediately due and
payable in full. Upon the occurrence of an Event of Default, Payee may exercise
all rights and remedies available to it under this note or otherwise.

        If this Note is collected by legal proceedings (including proceedings in
the probate or bankruptcy courts) then all costs and expenses of collection or
enforcement shall be added to the principal of, and be collectible as part of,
this Note.

        In case any one or more of the provisions of this Note shall be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

        THIS NOTE IS MADE UNDER AND IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
ITS CHOICE-OF-LAW RULES.

        IN WITNESS WHEREOF, the Payor has caused this instrument to be duly
executed on the date in the year first above written.


 
/s/  MELVYN BLUM      

--------------------------------------------------------------------------------

Melvyn Blum

1

--------------------------------------------------------------------------------



SIGNATURE PAGE TO TWO MILLION DOLLAR ($2,000,000) PROMISSORY NOTE
DATED MARCH 11, 2004, PAYABLE TO VORNADO REALTY TRUST.

2

--------------------------------------------------------------------------------



State of New York

County of New York

        I am a Notary, an officer authorized to take acknowledgments and proofs
in this State. I sign this acknowledgment below to certify that it was made
before me.

        On March 11, 2004, Melvyn Blum appeared before me in person. I am
satisfied that this person is the person named in and who signed the foregoing
instrument. This person acknowledged signing, sealing and delivering the
foregoing instrument as this person's act and deed for the uses and purposes
expressed in the foregoing instrument.


 
/s/  BEATRICE A. MALDONADO      

--------------------------------------------------------------------------------

Beatrice A. Maldonado
Notary Public, State of New York
No. 01MA6017525
Qualified in New York County
Commission Expires December 14, 2006

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.73



PROMISSORY NOTE
